Citation Nr: 1204875	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-35 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August to October 1999 and from April 2002 to March 2005.  He participated in Operation Iraqi Freedom and received the Army Commendation Medal and Combat Infantryman Badge.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for lumbar spasm as new and material evidence had not been received and granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 23, 2008.

The RO denied entitlement to service connection for lumbar spasm in a February 2006 rating decision.  The RO did not consider whether service connection was warranted for any of the Veteran's currently diagnosed low back disabilities, including disk herniation and degenerative disk disease.  

The current claim for service connection for a low back disability is based on diagnoses not considered in the February 2006 decision.  The current claim for service connection for a low back disability is, therefore, adjudicated on the merits without the need for new and material evidence to reopen.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on distinct diagnoses.

The Veteran died in May 2010 prior to the promulgation of decision by the Board.  In July 2010, the appellant filed a motion with the agency of original jurisdiction (AOJ) to be substituted for the Veteran in the instant appeal.  In October 2010, the AOJ granted the appellant's motion and she was substituted as the appellant.

Under 38 U.S.C.A. § 5121A (West Supp. 2011) persons who would be eligible for accrued benefits may be substituted for a veteran who dies during the pendency of an appeal.  Evidence associated with the Veteran's claims file, including his May 2010 death certificate and records showing that he had been granted dependency benefits, reflects that the appellant is his surviving spouse.  As such, she would be eligible for accrued benefits.  Id.  In light of this evidence, and the AOJ's actions, the motion for substitution is granted.  


FINDINGS OF FACT

1.  The Veteran injured his back in service and there is post-service continuity of symptomatology demonstrating a nexus between the current low back disability and the in-service injuries.

2.  At the time of his death, the Veteran's PTSD had been manifested by near total occupational and social impairment with GAF scores ranging from 33 to 50, indicative of major to serious impairment, since January 23, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for an initial 100 percent rating for PTSD have been met since January 23, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a low back disability and is granting the highest rating possible for PTSD, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim '); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reflect that the Veteran had been diagnosed as having various low back disabilities.  For example, a March 2008 VA examination report indicated a diagnosis of minor facet degeneration of the lumbar spine.  Thus, a current low back disability had been demonstrated at the time of the Veteran's death.  

There is also evidence of in-service low back injuries and of a continuity of symptomatology linking those injuries to the current low back disability.

Service treatment records reflect that in November and December 2004, the Veteran reported intermittent low back pain since May 2003 associated with movements such as twisting, lifting repetitively, and lying supine.  Furthermore, he had reported that he injured his back in service on two occasions.  The initial injury occurred during a parachute jump at the Nashville Training Center.  He again injured his back while stationed in Iraq when he was riding in a vehicle while wearing an armored jacket and the vehicle hit a large bump.

The Veteran's DD 214 indicates that his military occupational specialty was an infantryman, that he received the Parachutist Badge, and that he engaged in combat as he received the Combat Infantryman Badge.  In-service low back injuries, such as those described by the Veteran, could be consistent with the circumstances of his service.  

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service--connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  

Competent evidence of a current disability and of a nexus between service and a current disability is still required notwithstanding the provisions of 38 U.S.C.A. 
§ 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

As the Veteran was competent to report in-service low back injuries and his reports are consistent with the circumstances of his service, in-service low back injuries are conceded.  Thus, there is evidence that at the time of his death there was a current low back disability and in-service low back injuries and pain.

A May 2005 examination report from Steve Johnson, M.D., the Veteran's initial May 2005 claim (VA Form 21-526), and VA treatment records dated from August to September 2005 reveal that he reported that he had experienced chronic low back pain (3/10 in intensity) for the previous 3 years.  The pain was increased by bending, twisting, and walking prolonged distances and was alleviated by ice and medication.  He was treated by a chiropractor for his back problems.  An examination revealed tenderness of the posterior superior iliac spine on the right.  Diagnoses of chronic back pain and a back strain were provided.

A November 2005 VA examination report indicates that the Veteran reported right sided low back pain which had occurred intermittently since approximately November 2002.  The pain was treated with medication and visits to a chiropractor, but the back remained chronically sore.  Examination revealed tenderness with deep palpation at the right lumbar paraspinous muscle, limitation of flexion of the thoracolumbar spine, and pain with pronation on the examination table.  The Veteran was diagnosed as having intermittent lumbar spasm.

Medical records dated from February 2006 to January 2008 indicate that the Veteran continued to report chronic low back pain which radiated down the low extremities bilaterally, was 7-10/10 in intensity, was treated with medication, and was occasionally associated with stiffness, weakness, and muscle spasms.  Examinations revealed tenderness of the thoracic and lumbar muscles, moderately diminished ranges of spinal motion, and palpable spasm in the paraspinous muscles. MRIs revealed broad based disk herniation at L-5 and mild lumbar spine degenerative changes.  The Veteran was diagnosed as having back pain, degenerative disk disease, muscle spasms, and paresthesias.
A March 2008 VA examination report reveals that the Veteran reported that he had experienced back pain ever since service.  The pain radiated down his legs, was aggravated by strenuous activities at work, was treated with medication, and occurred during almost all body movements.  He was on medical leave from his job due to his low back problems.  Examination revealed decreased ranges of spinal motion and subjective complaints of total numbness in the feet.  A diagnosis of minor facet degeneration of the lumbar spine was provided.

Medical records dated from March to December 2008 indicate that the Veteran reported persistent back pain which was treated with medication.  The pain had begun during service, was stabbing and shooting in nature, radiated down the low extremities bilaterally and was associated with numbness and tingling in the low extremities, and was aggravated by sitting, standing, and walking.  Examinations revealed some lumbar paraspinous tenderness and limitation of motion of the thoracolumbar spine.  The Veteran was unable to perform heel or toe walk.  He was diagnosed as having chronic back pain and degenerative disk disease.

In sum, at the time of the Veteran's death there was evidence of a current low back disability and in-service back injuries and pain, and the clinical evidence and the Veteran's reports reflect that he had experienced low back symptoms ever since service.  The Veteran was competent to report symptoms of a low back disability, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is no affirmative evidence to explicitly contradict his reports and they are otherwise consistent with the evidence of record.  Thus, the Board finds that his reports as to a continuity of low back symptomatology since service are credible.

As there is evidence of in-service back injuries and pain, a current low back disability at the time of the Veteran's death, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the appellant, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

PTSD Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the low rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.


When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

VA treatment records dated from August 2007 to January 2008 indicate that the Veteran reported that he experienced nightmares, insomnia, crying, rage/anger, irritability, hypervigilance, a hyperstartle response, flashbacks, intrusive thoughts, a depressed mood, impaired concentration, and loss of interest in activities he once enjoyed.  He lived with his wife, but there was tension between them due to his psychiatric disability and they often argued.  He was employed as welder (which was his 5th job since his discharge from service), but had difficulty interacting with co-workers and holding a job and left his jobs due to interpersonal conflicts.  He had been involved in numerous physical altercations with other individuals because the slightest things "set [him] off."  He avoided crowds and had become increasingly socially isolated.
Examinations revealed that the Veteran had a neat appearance, normal speech, and no perceptual disturbances, but that there was an impaired mood (described as apprehensive, tearful, depressed, and irritable), an impaired affect (described as constricted and highly irritable), and good to poor eye contact.  There was occasional irritability and he was extremely irritable and angry at the time of a December 2007 VA psychiatric evaluation.  There was no suicidal plan or intent, but he thought that others may have been better off if he were dead and he feared homicidal action because he was "so short-fused."  There appeared to be a low to moderate risk of self-harm and/or harm to others at the time of a January 2008 VA PTSD evaluation.  There was no psychomotor agitation/retardation, thoughts were goal-directed and without delusions or hallucinations, cognition was grossly intact, and there was full orientation, but insight and judgment were impaired and he had difficulty concentrating.  

The Veteran was diagnosed as having chronic, severe PTSD with concurrent depression, anxiety, irritability, and insomnia.  GAF scores of 33-49 were assigned, indicative of major to serious impairment.

A March 2008 VA examination report reveals that the Veteran reported that he experienced depression, but that it was "better off" since he had become unemployed.  There was passive suicidal ideation, but no intent or plan.  He had been married to his wife for 3 years, but he described their relationship as "not very good" and explained that his wife had threatened to leave him due to his uncontrolled anger and rage and that there had been pushing and shoving between them.  Also, he had a distant relationship with his 3 month old daughter.  

The Veteran denied having any other significant social relationships, he did not participate in any significant leisure activities, and generally stayed at home or drove his truck and motorcycle.  There was no history of suicide attempts, but he had engaged in physical violence towards others.  Such psychiatric symptoms had been present for the previous year.  He drank approximately a 1/2 case of beer per day and smoked marijuana at least once a week.  The clinical psychologist who conducted the examination opined that the Veteran was moderately impaired with regard to psychosocial functioning.

Examination revealed that the Veteran was clean, neatly groomed, and appropriately/casually dressed.   He was restless and irritable, had an agitated/dysphoric mood, experienced difficulty sleeping due to nightmares and chronic pain, exhibited inappropriate behavior in terms of his history of episodes of violence, had poor impulse control, and had mildly impaired recent memory.  Affect was appropriate, attention was intact, there was full orientation, thought process and content were unremarkable, insight and judgment were normal, and there were no delusions or hallucinations.  The Veteran did not experience any obsessive/ritualistic behavior, panic attacks, or homicidal thoughts, he was able to maintain minimum personal hygiene, and he did not experience any problems with activities of daily living.

Overall, the Veteran had reported moderate to severe psychiatric symptoms (including anger, irritability, social withdrawal, and nightmares) that had persisted over time.  He had been employed as a welder from 2006 to 2007, but had been unemployed for the previous 2 months.  He was on medical leave from his job due to back pain, but had been terminated from a previous job after getting into a physical altercation with a co-worker.  He did not contend that he was unemployed due to his psychiatric disability.  A diagnosis of moderate to severe PTSD was provided and a GAF score of 50 was assigned, indicative of serious impairment.

The examiner who conducted the examination opined that alcohol and drug use contributed substantially to the Veteran's psychosocial impairment and that he may have been experiencing adjustment issues in relation to chronic pain.  No further explanation or reasoning for this opinion was provided.

Overall, the examiner concluded that the Veteran's PTSD caused an occasional decrease in work efficiency and that there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that the Veteran generally functioned satisfactorily and that his routine behavior, self-care, and conversation were normal.  She reasoned that the Veteran had reported irritability, outbursts of anger, social withdrawal, and sleep disruption.

Medical records dated from May to December 2008 reveal that the Veteran reported that he experienced irritability, depression, anxiety, social isolation, flashbacks, difficulty sleeping, paranoia, violent outbursts, and a loss of interest in activities he once enjoyed.  He would "snap" at his wife and he drank a 12 pack to a case of beer 2 to 3 times a week.  Such heavy alcohol use was necessary to deal with flashbacks.  He did not like to be around people, had trouble with authority, and was easily angered.  He had last worked in January 2007, at which time he left his job due to back problems. 

Examinations revealed that the Veteran was alert and oriented, casual in appearance, and cooperative in his behavior.  There was adequate hygiene, good eye contact, speech was normal, there was no psychomotor agitation/retardation, thought processes were goal directed, there were no hallucinations or delusions, and the Veteran did not experience any suicidal or homicidal ideation.  However, he exhibited an irritable mood and dysphoric affect, he was paranoid, and had poor insight and judgment.  Diagnoses of, among other things, chronic PTSD and depression not otherwise specified (NOS) were provided.

In a June 2008 statement submitted to Congressman Aderholt, the Veteran reported that he was unemployed due to pain caused by parachute jumps in service and that he experienced difficulty sleeping.

In a July 2008 letter, a VA physician reported that he had treated the Veteran for chronic low back pain, depression, and PTSD.  He opined that the Veteran's chronic pain had made it difficult for him to obtain and maintain gainful employment.  No further explanation or reasoning for this opinion was provided.

The VA physician who wrote the July 2008 letter reported on an "Initial Claim Report for Credit Disability Insurance" form dated in September 2008 that the Veteran had become medically unable to work as of December 2007 due to low back pain.

The Veteran was evaluated by medical professionals as part of his claim for Social Security Administration (SSA) disability benefits.  He reported that he was unable to stay focused on tasks or get along with others, he was irritable and experienced rage, and had difficulty remembering details and following instructions.  He was reportedly let go from his most recent employment due to anger issues and fighting.  His social network was limited to his family and he tended to self-isolate because he did not feel comfortable around people other than his family.  He did not like authority and had difficulty relating.  Examination revealed that he was alert and oriented, but appeared angry.  His affect was somewhat labile.  Diagnoses of PTSD and adjustment disorder with mixed emotions were provided.

The medical professionals who evaluated the Veteran reported that he was able to remember, understand, complete, and carry out short and simple instructions, but not detailed instructions.  He was severely limited in his ability to maintain attention and concentration in order to complete simple tasks.  If employed, he would have been unable to maintain regular attendance and punctuality, work in coordination with others, complete a normal work day, interact with the general public, or get along with coworkers due to his PTSD symptoms (such outbursts of anger and a lack of trust).  Also, he would have been unable to adjust to even minimal changes in work setting.  Overall, his PTSD symptomatology represented a significant hinderance in his ability to manage gainful employment.

The Veteran was granted SSA disability benefits due to PTSD and degenerative disc disease of the lumbar spine.

The evidence reveals that at the time of his death, the Veteran had been continuously unemployed since the effective date of service connection for PTSD and that he was unable to function socially.  He reported during the March 2008 VA examination that he was on medical leave from his job due to back pain and he did not contend that he was unemployed due to his psychiatric disability at that time.  

The VA physician who submitted the July 2008 letter and September 2008 disability insurance form reported that the Veteran had become unable to work as of December 2007 due to low back pain.  The physician opined that the Veteran's chronic pain had made it difficult for him to obtain and maintain gainful employment.  

Furthermore, the examiner who conducted the March 2008 VA examination opined that the Veteran's psychiatric symptoms approximated the criteria for a 30 percent rating under the General Rating Formula.  The examiner also opined that alcohol and drug use contributed substantially to the Veteran's psychosocial impairment and that he may have been experiencing adjustment issues in relation to chronic pain.  

Nevertheless, the opinions that the Veteran was unemployable due to his low back disability and that his drug and alcohol use substantially contributed to his psychosocial impairment were not accompanied by any explanations or reasoning and are, therefore, of limited probative value.  In addition, the Veteran reported that he had experienced difficulties at work due to symptoms of his psychiatric disability (e.g. irritability and anger), that he had been terminated from a job after getting into a physical altercation with a co-worker, and that he consumed excessive alcohol in order to deal with flashbacks related to his PTSD.  

All the GAF scores assigned throughout the appeal period reflect an inability to work, the Veteran was granted SSA disability benefits based, at least in part, on his PTSD, and the medical professionals who examined the Veteran as part of his SSA disability claim reported significant occupational impairment due to PTSD and opined that his PTSD symptomatology represented a significant hinderance in his ability to manage gainful employment.

The Veteran had also been diagnosed as having depression and adjustment disorder. However, where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  In light of the fact that there is no evidence to clearly distinguish the symptoms of the Veteran's PTSD from his other diagnosed psychiatric disabilities, the Board will attribute all of his psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id. 

The evidence is in at least equipoise that at the time of his death the Veteran had been unemployed and unable to function socially due to the service-connected psychiatric disability, regardless of how diagnosed.  Although he did have some social contacts, the combination of his occupational and social impairment more closely approximated the criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9411.

Hence, the full benefit sought on appeal is granted.

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing and following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011).  

As the Board is granting an initial 100 percent rating for the service-connected PTSD for the entire appeal period, the question of entitlement to a TDIU is not at issue in this case.  See 38 C.F.R. § 4.16(a) (providing for a TDIU where the schedular rating is less than total).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to an initial 100 percent rating for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


